Citation Nr: 1244042	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  11-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to November 1959.

This case comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2010 decision by the RO in Detroit, Michigan.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran submitted additional pertinent evidence in March 2012, and he waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is causally or etiologically related to active service. 

2.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current tinnitus began during his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Resolving all reasonable doubt in his favor, the Veteran's current tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Here, in light of the entirely favorable disposition, discussion of these duties to notify and assist the Veteran with these claims is unnecessary because he is receiving the requested benefits.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran contends he has hearing loss in both ears from repeated exposure to loud noise as a jet engine mechanic during service for more than three years.  His DD Form 214 confirms that he served in the Air Force, and his military occupational specialty (MOS) was aircraft mechanic.  His service treatment records reflect that he had the claimed noise exposure.  The Board finds that his military service is consistent with noise exposure. 

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Other organic diseases of the nervous system like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Moreover, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303  and 3.304; Hensley, 5 Vet. App. at 159-60. 

The Veteran's service treatment records reflect that on entrance medical examination in May 1956, audiometric testing was not conducted, and his hearing was recorded as 15/15 on whispered voice testing.  In a May 1956 report of medical history, the Veteran denied ear trouble.  

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In the paragraph below, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left. 

A hearing conservation data form dated in September 1958 reflects that the Veteran had been exposed to noise in his job for two years, and "always or frequently" wore ear protection during exposure to loud noises, usually ear muffs.
Audiometric testing was conducted, and revealed right ear decibel thresholds of 20 (5), 10 (0), 5 (-5), 5 (-5) and 0 (-5), and left ear decibel thresholds of 10 (-5), 5 (-5), 5 (-5), 5 (-5) and 0 (-5), at the respective frequencies of 500, 1000, 2000, 3000 and 4000 hertz.  

On separation medical examination in October 1959, audiometric testing was conducted, and revealed right ear decibel thresholds of 20 (5), 15 (5), 20 (10), 20 (10) and 15 (10), and left ear decibel thresholds of 15 (0), 10 (0), 15 (5), 15 (5) and 10 (5), at the respective frequencies of 500, 1000, 2000, 3000 and 4000 hertz.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  In an October 1959 report of medical history, the Veteran denied a history of ear trouble.  Service treatment records from the Veteran's period of active duty are negative for complaints, treatment or diagnosis of hearing loss or tinnitus.

Post-service medical records are negative for complaints or treatment of hearing loss or tinnitus until 2009. 

Private audiology records dated in August 2009 reflect that the Veteran underwent audiometric testing and was diagnosed with mild to severe/profound sloping sensorineural hearing loss bilaterally.  The Veteran reported that he was exposed to noise as a jet engine mechanic from 1956 to 1959.  He complained of hearing difficulty, and denied tinnitus.  By a letter dated in August 2009, L.H., a director of audiology, indicated that the Veteran complained of bilateral hearing loss, and reported noise exposure during military service.  He said he did not wear hearing protection during his military service.  L.H. stated that the noise exposure the Veteran experienced came from jet engine or aircraft noise, that without hearing protection, noise levels from this type of noise are typically greater than 100 decibels, and that at this level, damage to hearing occurs in 15 minutes.  She opined that it was highly likely that his hearing loss can be attributed to noise exposure while serving in the military.

In his August 2009 claim, the Veteran reported that his hearing loss began in November 1959.

On examination performed for VA by QTC in January 2010, the examiner first indicated that the claims file was not available.  Nonetheless, the examiner appears to have reviewed the claims file, as she summarized the Veteran's service treatment records and the Veteran's private audiological medical records.  She noted that no enlistment audiometric testing was located in the claims file, and that audiometric testing conducted at separation in October 1959 was within normal limits, bilaterally.  The Veteran reported that during service, he was exposed to aircraft and jet engine noise as well as flight line noise.  He first noticed hearing loss at his release from service.  He also reported ringing to wind noise tinnitus, bilaterally, which was intermittent and occurred three to four days a week for minutes to hours.  It did not keep him awake at night.

Audiometric testing revealed right ear decibel thresholds of 15, 15, 65, 70 and 75, and left ear decibel thresholds of 20, 15, 75, 80 and 85, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores were 92 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral borderline normal to severe sensorineural hearing loss, and tinnitus.  She opined that the hearing loss and tinnitus were less than likely as not caused by or a result of his service.  The examiner did not provide any supporting rationale for this medical opinion. 

In his April 2011 substantive appeal, the Veteran said that he was a jet engine mechanic in service for three years and seven months, and was exposed to noise every day.  After service, he was an electrician for 31 years, with no noise exposure.

Private audiometric testing dated in October 2011 reflects that the Veteran complained of decreased hearing, and tinnitus for 15 years.  The examiner diagnosed bilateral sensorineural hearing loss.

By a letter dated in October 2011, a private physician, J.S.G., MD, indicated that the Veteran had a long history of bilateral hearing loss with associated tinnitus.  He noted that the Veteran was an Air Force mechanic from 1956 to 1959 and was exposed to loud noises.  He noted that an audiogram showed moderately severe symmetric sloping high frequency sensorineural hearing loss with good word discrimination scores.  The diagnostic impression was sensorineural hearing loss and tinnitus.  He opined that it was more likely than not that the Veteran's hearing loss and tinnitus are related to his military noise exposure.  No supporting rationale was provided for this opinion.

At his March 2012 Board hearing, the Veteran reiterated many of his assertions, and said that during service, he wore only ear plugs while at work until he had been in service for 27 months, when he was first issued ear muffs.  After that time, he wore both whenever he was at work around the jet noise.  He testified that upon separation, doctors told him he had about a five percent loss of hearing, but his hearing was still normal.  He stated that he was not exposed to loud noises during his post-service jobs until 1963.  He worked as an electrician from 1963 to 1994, where he was generally not exposed to noise, and wore hearing protection whenever he had to go into noisy areas at work.  He denied having any hobbies with noise exposure.  He also testified that his tinnitus started about two years into his service, and he had it ever since.  He said that sometimes it was worse than others, but it was continuous.

In March 2012, the Veteran submitted several affidavits from friends and coworkers, collectively to the effect that he has had difficulty hearing for many years, and that he wore hearing protection at work.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385), and he has also been diagnosed with tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  But, unlike hearing loss, it is the type of condition that is entirely subjective in nature, so capable of even lay diagnosis.  Jandreau, supra.  See also Charles v. Principi, 16 Vet. App. 370 (2002) ("tinnitus is readily capable of lay observation").  

The determinative issue, then, is whether the current hearing loss and tinnitus are attributable to the Veteran's military service - and especially to the noise exposure on the flight line in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to the claim for service connection for bilateral hearing loss, evidence in support of the claim includes statements by the Veteran to the effect that he incurred hearing loss in service and the fact that he was exposed to acoustic trauma in service.  Additional evidence in support of this claim includes in-service reports of audiometric testing which reflect that the Veteran's hearing acuity decreased during service, and affidavits from the Veteran's friends and coworkers to the effect that he has had hearing loss for many years.  Additional supporting evidence also includes the August 2009 and October 2011 private medical opinions linking the current hearing loss to noise exposure in service.

Evidence weighing against the claim includes the fact that service treatment records are negative for a diagnosis of hearing loss, and that he was exposed to some noise while at work at his post-service profession, although he testified that he always used hearing protection at such times.  Moreover, there is no medical evidence of bilateral hearing loss for decades after separation from active duty service.  The January 2010 VA examiner did not causally link the current hearing loss to service or to events therein.  However, as noted, the examiner provided no rationale for her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board therefore attaches little probative weight to this medical opinion.  

In contrast, the positive August 2009 opinion by L.H., a private audiologist, is well-supported by a rationale, although the Board notes that her opinion was based on a partially incorrect factual premise, since she indicated that the Veteran had no hearing protection in service, while the Veteran has consistently reported that he did have hearing protection in service, and such is also reflected in his service treatment records.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate factual premise is not probative.)  Dr. G.'s October 2011 medical opinion also linked the current hearing loss to noise exposure in service, although this opinion also is unsupported by a rationale.  

After considering all of the evidence of record, and particularly in light of the two positive medical opinions, the consistent statements and testimony by the Veteran and his coworkers, and the demonstrated noise exposure and decrease in hearing acuity during service, the Board finds that the preponderance of the evidence shows that the current bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  Service connection for bilateral hearing loss is warranted. 

With respect to the claim for service connection for tinnitus, the Board notes that the Veteran did not report any treatment for tinnitus in service or afterward, and his service treatment records are unremarkable for complaints or treatment for tinnitus.  But this, alone, is not dispositive of his claim because the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for them.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records (service treatment records, etc).  That is to say, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.

It is, however, probative evidence to be considered in making this important determination and tends to refute the notion that he had tinnitus while in service. See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

The Veteran has testified that he has had continuous tinnitus since service, which he is competent to report, although he has also made inconsistent statements in this regard, which reduces his credibility in this regard.  For example, in August 2009, he denied tinnitus, in October 2011, he reported that he had tinnitus for the past 15 years, and he testified in March 2012 that he had continuous tinnitus ever since service in the 1950s.  

The claims file contains two medical opinions regarding the etiology of the current tinnitus, one positive (the October 2011 opinion by Dr. G.) and one negative (the January 2010 VA medical opinion).  As noted, both opinions are unsupported by a rationale.  See Nieves, supra.

In view of the totality of the evidence, including the two medical opinions noted above, the service treatment records showing significant noise exposure and decrease in hearing acuity during service, the Veteran's current complaints and partially credible report of continuity of tinnitus symptomatology, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and tinnitus was as likely as not incurred during his service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Consequently, service connection for a tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


